Citation Nr: 0334201	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  01-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for cervical 
radiculopathy, allegedly the result of exposure to herbicides 
including Agent Orange.

2.  Entitlement to service connection for peripheral 
neuropathy, also allegedly the result of exposure to 
herbicides including Agent Orange.

3.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to July 1968.  He served in the Republic of Vietnam from July 
22, 1967, to July 21, 1968.  His military decorations include 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
His listed military occupational specialty was a cook's 
helper.  

This appeal to the Board of Veteran's Appeals (Board) arises 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The Board remanded the case to the RO in 
October 2001 for further development and consideration.  
Thereafter, an appeal was perfected from a June 2002 rating 
decision denying service connection for Hepatitis C.  So that 
claim, in addition to the others for cervical radiculopathy 
and peripheral neuropathy, are before the Board.


FINDINGS OF FACT

1.  The veteran is service-connected for post-traumatic 
stress disorder (PTSD) with schizophrenia, rated 100 percent 
disabling, based on combat stressors experienced during his 
service in the Republic of Vietnam.  So he is presumed to 
also have been exposed to herbicides (Agent Orange) while in 
Vietnam.  

2.  The veteran was notified of a May 1994 rating that denied 
service connection for a cervical spine condition on a direct 
basis and as not due to in-service herbicide exposure, but he 
did not appeal and that rating decision is final and binding 
on him.

3.  The evidence received since the May 1994 rating is 
cumulative or redundant of the evidence of record when that 
decision was issued or does not suggest the veteran has a 
cervical spine condition as a result of his service in the 
military, including his service in Vietnam during the war and 
any herbicide exposure in connection therewith.  
4.  The veteran sustained an acute and transitory back strain 
during military service.

5.  Cervical radiculopathy was first clinically documented 
many years after the veteran's service in the military had 
ended, after he was involved in two 
post-service vehicular accidents in which he was injured.  

6.  The veteran has cervical and lumbosacral radiculopathy as 
a result of the injuries he sustained in those vehicular 
accidents after service; there is no medical evidence 
confirming he has acute and subacute peripheral neuropathy.  

7.  The veteran was exposed to the blood of others during 
combat in Vietnam, but his Hepatitis C was first clinically 
documented decades after his service in the military had 
ended, and the condition is the result of his intravenous 
(IV) drug use after service.

CONCLUSIONS OF LAW

1.  The May 1994 rating decision denying service connection 
for a cervical spine disorder on a direct basis and as not 
due to in-service herbicide exposure, of which the veteran 
was notified but did not appeal, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).  

2.  New and material evidence has not been received since the 
May 1994 rating decision to reopen the claim for cervical 
radiculopathy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).  

3.  Peripheral neuropathy was not incurred in or aggravated 
during military service and is not the result of in-service 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.309(e) (2002).  

4.  Hepatitis C was not incurred in or aggravated during 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  It eliminated the 
previous requirement of submitting a well-grounded claim, 
expanded the duty to notify the veteran and representative of 
the type of evidence needed to support the claim-and thereby 
complete the application for benefits, and enhanced VA's duty 
to assist in developing the information and obtaining the 
evidence necessary to substantiate the claim.  The 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), which generally are effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which is effective for petitions to reopen filed 
on and after August 29, 2001.  VA stated that "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA," 
66 Fed. Reg. 45,629, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii).  Thus, if the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

In the present case, the Board concludes that VA's duties to 
notify and assist have been fulfilled to the extent possible.  
The veteran was provided adequate notice of the evidence 
needed to substantiate his claims, as well as notice of the 
specific legal criteria necessary for establishing his 
entitlement to the benefits at issue.  This occurred both in 
the rating decisions appealed as well as in the May 2001 
statement of the case (SOC) and the April and May 2003 
supplemental SOCs (SSOCs)-particularly when all are 
considered together.  

The Board also remanded this case to the RO in October 2001 
to give the veteran and his representative an opportunity to 
present additional evidence and testimony and to allow the RO 
the opportunity to assist in obtaining additional evidence.  
And following the remand, additional private clinical records 
and VA clinical records were obtained and added to the 
already voluminous claims files.  Moreover, clarifying 
information was obtained from a private chiropractor.  Also, 
the veteran underwent two VA medical examinations-one 
concerning his claim for Hepatitis and the other a VA 
orthopedic examination.  38 U.S.C.A. § 5103A(d)  
He subsequently refused to attend a VA neurology examination, 
stating that he thought the VA examiner would be biased.  But 
such a claim of potential bias does not constitute good cause 
for refusing to attend a VA examination.  See, generally, 
38 C.F.R. § 3.655(a) (2002).  

The Board therefore finds that VA has properly notified the 
veteran of the evidence required to support his claims, and 
that all reasonable efforts were made to obtain this 
supporting evidence.  No further notification or assistance 
is required and, in fact, would be unproductive.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Analysis

Reopening the Claim for Service connection for Cervical 
Radiculopathy

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.; 
See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In May 1994, the RO denied service connection for a cervical 
spine disorder, claimed as directly incurred in service as a 
result of exposure to toxic herbicides (the dioxin in Agent 
Orange).  The veteran was notified of that decision but did 
not timely appeal.  

The RO denied the claim in May 1994 because a cervical spine 
disorder was not shown until many years after the veteran's 
service in the military had ended.  And, while his exposure 
to herbicides in Vietnam was readily acknowledged, VA did not 
recognize any association between such exposure and the 
subsequent development of disorders of the spine.  Nor was 
there competent medical evidence then on file otherwise 
establishing such a relationship to service.

The unappealed May 1994 decision became final and binding 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, 
because the veteran did not appeal that decision, this, in 
turn, means there must be new and material evidence since 
that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been submitted since the RO's May 1994 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection and, if so, the Board then may 
proceed directly to adjudicate the claim on the full merits 
if, as in this case, the RO already has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen the claim for service connection for a cervical spine 
disorder was received in 1996, years prior to that cutoff 
date.  Therefore, the amended version of 38 C.F.R. 
§ 3.156(a), providing a new definition of new and material 
evidence, does not apply to the current appeal.  

Prior to the amended version of 38 C.F.R. § 3.156(a), new and 
material evidence was defined as evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Materiality 
contemplates evidence that "tend[s] to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).  When determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  



The RO, in the January 1999 decision, determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a cervical spine disorder.  
Nevertheless, regardless of how the RO ruled on the question 
of reopening, the Board must re-decide this matter on appeal.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

With respect to the contention that cervical pathology stems 
from trauma in service, the veteran's brother stated in April 
1999 that, in 1973 or 1974, the veteran experienced neck 
pain.  On VA examination in 2002, it was noted that the 
veteran's neck pain in the 1970s was only mild.  

In September 2001 the veteran first made reference to having 
possibly sustained a neck injury during combat in Vietnam, 
stating that on one occasion he fell from a helicopter and 
that on another occasion he had to dive for cover and may 
have sustained a neck injury.  While he was exposed to 
combat, it must also be noted that on VA examination in 2002 
he denied having sustained any specific trauma to his neck in 
service.  Instead, he only indicated that he had carried 
heavy rounds or ammunition around his neck.  Moreover, he 
specifically stated that his neck pain began after military 
service.  Prior to the May 1994 rating decision denying 
service connection for a cervical spine condition, he never 
mentioned injuring his neck in combat; rather, his 
contentions at that time concerned only his possible exposure 
to Agent Orange.  But under 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), the Board will accept his allegation 
that he injured his neck in combat.  Even so, this does not 
in turn suggest he had chronic residuals from that injury.  
And there remains no new medical evidence of a nexus between 
his claimed in-service injuries and current disability of his 
cervical spine.  To merely assert, for the first time when 
attempting to reopen, that an injury occurred in combat is 
insufficient, in and of itself, to warrant reopening.  
Generally see Turpen v. Gober, 10 Vet. App. 536, 539 (1997).  
The provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) do not obviate the medical nexus requirement.  See 
Kessell v. Gober, 14 Vet. App. 185 (2002), elaborating on the 
earlier holding in Arms v. West, 12 Vet. App. 188 (1999).

Further, the additional evidence obtained from private 
clinical sources indicates the veteran injured his neck in 
two separate post-service vehicular accidents, one in 1995 
and the other in 1999.  As to this, R. DeMarino, a 
chiropractor, stated in May 1999 that the veteran's post-
service accident related injuries aggravated a 
pre-existing cervical spine disorder.  But that, in and of 
itself, does not speak to the origin of the pre-existing 
cervical spine disorder, including insofar as whether it is 
related to the veteran's service in the military (including 
his time spent in Vietnam).  In other words, merely to say 
the veteran had a pre-existing cervical spine disorder, even 
when he sustained the additional injuries in the vehicular 
accidents after service, is not the same thing as saying that 
his pre-existing pathology is due to his military service-as 
opposed to, for example, any number of other possible causes.

The chiropractor R. DeMarino also stated in May 1999 that 
common complaints associated with Agent Orange had been 
manifested by the veteran and were polyneuropathies, extreme 
temperature difference, 2-point discrimination, and abnormal 
vibratory senses.  A review of the clinical documentation and 
research about Agent Orange, and the veteran's case history, 
indicated that it was likely that these conditions were the 
result of Agent Orange exposure.  It also was stated that 
it was probable that these conditions had been exacerbated by 
the April 22, 1999, automobile accident which resulted in 
additional injuries, i.e., whiplash.

Regarding temperature differential, sensory discrimination, 
and vibratory sensation, to the extent that these may be 
symptoms of peripheral neuropathy, the matter of 
polyneuropathies will be addressed in the portion of the 
decision dealing with the claim for service connection for 
peripheral neuropathy.  

While R. DeMarino, D.C., was requested to clarify his May 
1999 statement, his subsequent statement in November 2001 
essentially repeated what had been stated earlier.  But, 
again, it was not stated that the veteran's cervical 
pathology was due to exposure to herbicides in Vietnam.  And 
a VA examiner concluded, after reviewing the claims files in 
February 2002, that it was less likely that the veteran's 
cervical radiculopathy had been incurred in active military 
service.  So we have a chiropractor that did not discuss the 
rationale for his opinion, even when requested to do so, or 
actually link the current cervical pathology to service, and 
a VA examiner who determined there is no relationship to 
service.  The chiropractor's opinion is immaterial because 
there is no indication he reviewed any of the relevant 
service medical records (SMRs) or any other pertinent 
documents that would have enabled him to form an opinion on 
service connection on an independent basis.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  See also Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

A document referred to in the November 2001 statement by Dr. 
Marino was a 1984 study that reportedly found that symptoms 
of Agent Orange exposure included peripheral neuropathy.  And 
Dr. Marino further stated that this was one of the "common 
complaints associated with Agent Orange exposure," as 
manifested in this veteran.  However, mere exposure to Agent 
Orange is not a compensable occurrence.  See 38 U.S.C. 
§ 1116; see also 38 U.S.C. § 3.309(e); Combee v. Brown, 34 
F.3d 1039, 1045 (Fed. Cir. 1994) and Winsett v. West, 11 Vet. 
App. 420, 425 (1998).  Further, under 38 U.S.C. § 1116(a)(3) 
and 38 C.F.R. § 3.307(a)(6)(iii), in-service exposure to 
Agent Orange is presumed only in cases in which a veteran has 
a disease that is presumptively service connected.  If none 
of the disorders for which service connection is claimed is a 
presumptive disorder, then in-service herbicidal exposure 
will not be presumed.  Chase v. West, 13 Vet. App. 413, 415 
(2000) (citing McCartt v. West, 12 Vet. App. 164, 168 
(1999)).  The Secretary of VA has determined that a positive 
association does not exist between chronic peripheral nervous 
system disorders and herbicide exposure.  See 64 Fed. Reg. 
59232-43 at 59238-9 (Nov. 2, 1999).  And, more recently, the 
Secretary determined that a positive association does not 
exist between the specific condition at issue, chronic 
persistent peripheral neuropathy (i.e., cervical 
radiculopathy) and exposure to herbicides.  See 67 Fed. Reg. 
42605 (June 24, 2002).  Thus, the document referred to by Dr. 
Marino in his November 2001 statement, a copy of which was 
not provided, is not material.

In sum, the new evidence is cumulative because it only 
establishes a fact not in controversy, i.e., the current 
existence of cervical spine pathology, but does not relate it 
to military service or in-service herbicide exposure.  

Accordingly, the Board finds that the evidence submitted 
since the May 1994 RO denial is not new and material.  So the 
claim for service connection for a cervical spine disorder 
cannot be reopened.  Hickson v. West, 11 Vet. App. 374, 378 
(1998).  The bare unsubstantiated allegations of the veteran 
and his representative will not suffice to address the issue 
of medical causation because they are laymen and, therefore, 
do not have the necessary medical training and expertise to 
give probative opinions concerning this.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  And aside from that, 
their arguments essentially amount to the very same 
allegations made in May 1994, so reiterating them cannot 
serve as a basis for reopening the claim.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  And even if their 
statements were new, they still would not be material.  See 
Pollard v. Brown, 6 Vet. App. 11, 12 (1993).

Service connection for Peripheral Neuropathy

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2).  They must have been 
manifested to a degree of at least 10 percent within a 
specified period in a veteran who, while in the military, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  Acute and 
subacute peripheral neuropathy, becoming manifest to a degree 
of disability of 10 percent or more, are diseases listed at 
38 C.F.R. § 3.309(e).  



Previously, 38 C.F.R. § 3.307(a)(6)(ii) provided that:

The diseases listed at Sec. 3.309(e) shall have 
become manifest to a degree of 10 percent or more 
at any time after service, except that [] acute 
and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent of more 
within a year [] after the last date on which the 
veteran was exposed to an herbicide agent during 
active military, naval, or air service. 

However, Note 2 to 38 C.F.R. § 3.309(e) states that "[f]or 
the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  

Previously, under 38 C.F.R. § 3.307(6)(iii), it was only 
after it was shown that a veteran had a disease presumed to 
be related to herbicide exposure (listed at 38 C.F.R. 
§ 3.309(e)) that the presumption of exposure attached.  But § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); (H.R. 
1291) (Dec. 27, 2001) has changed this such that the 
presumption attaches even before a determination is made as 
to whether the disease is one presumed to be related to 
herbicide exposure.  

38 U.S.C.A. § 1116(a)(1)(B) provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines, 
in regulations prescribed under this section, warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  



Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3). 

As earlier mentioned, the Secretary has determined, on the 
basis of sound medical and scientific evidence, that a 
positive association does not exist between (A) the exposure 
of humans to an herbicide agent and (B) cervical spondylosis.  
Moreover, the Secretary has determined that a positive 
association does not exist between chronic peripheral nervous 
system disorders and herbicide exposure.  See 65 Fed. Reg. 
59232-43, at 59238-9 (Nov. 2, 1999).  And, more recently, 
the Secretary has determined  that a positive association 
does not exist between chronic persistent peripheral 
neuropathy and herbicide exposure.  See 67 Fed. Reg. 42605 
(June 24, 2002).



There remains for consideration, however, the issue of 
whether the veteran is entitled to service connection for 
peripheral neuropathy on a direct incurrence basis, due to 
Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

While in service the veteran did have some pain in the dorsal 
portion of his spine that radiated anteriorally.  But it was 
acute and transitory, resolving without recurrence.  And it 
was specifically noted to be the result of an acute back 
strain in January 1968.  In fact, that was the diagnosis.

The veteran's service medical records (SMRs) are otherwise 
negative for evidence of neurological symptoms during 
military service.  Even the report by his brother, of the 
veteran having neck pain in 1973 or 1974, is more than two 
years after the veteran's last exposure to herbicides.  

While R. DeMarino, D.C., has stated that the veteran has 
abnormal temperature differential, sensory discrimination, 
and vibratory sensation, he does not antedate these to a time 
within two years of the veteran's last in-service exposure to 
herbicides.  Further, the chiropractor has not stated that 
these symptoms began within weeks or months of in-service 
herbicide exposure, as required by Note 2 to 38 C.F.R. 
§ 3.309(e).  Moreover, for the veteran to be granted service 
connection for acute or subacute peripheral neuropathy, the 
symptoms of these disorders would have had to resolve within 
two years of the date of onset.  So the fact that he has had 
these symptoms for many years after their onset precludes 
granting service connection under 38 C.F.R. § 3.309(e).  

Because peripheral neuropathy is not a disease that the 
Secretary had determined is presumptively due to herbicide 
exposure, actual herbicide exposure during service must be 
shown, but this is not shown in this case.  See Chase v. 
West, 13 Vet. App. 413, 415 (2000) (citing McCartt v. West, 
12 Vet. App. 164, 168 (1999))



Service Connection for Hepatitis C

The Board will concede that the veteran was exposed to the 
blood of others during combat in Vietnam.  However, this does 
not, in turn, mean, and the Board does not concede, that the 
blood of those to whom he may have been exposed during such 
combat was contaminated with Hepatitis C.  

A review of the record shows that there was no evidence of 
Hepatitis until at least 1989 when the veteran had abnormal 
liver function tests.  Eventually, it was determined that he 
has Hepatitis C.  But the evidence is replete with even his 
own personal statements verifying his intravenous (IV) use of 
drugs after service, particularly amphetamines.  

Although Hepatitis C also was diagnosed at the conclusion of 
a VA examination in 2002, the condition was asymptomatic.  
But even more importantly, it was opined that the Hepatitis C 
was not acquired by exposure to blood during military 
service-but rather, was acquired by parenteral drug misuse 
habitats.  In other words, the veteran's Hepatitis C is not, 
as he alleges, due to exposure to the blood of others during 
service (in combat in Vietnam)-but, instead, is the result 
of his chronic IV drug use.  Accordingly, service connection 
for Hepatitis C is not warranted because it is not 
attributable to service.  See, e.g., Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).



ORDER

The petition to reopen the claim for service connection for 
cervical radiculopathy, allegedly the result of exposure to 
herbicides including Agent Orange, is denied.  

The claim for service connection for peripheral neuropathy is 
denied.

The claim for service connection for Hepatitis C is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

